'Action to recover damages for personal injuries sustained when plaintiff, crossing an intersection at a crosswalk, was struck down by defendant's taxicab, allegedly driven at an excessive rate of speed. The complaint was dismissed at the close of plaintiff’s case on the ground that he was guilty of contributory negligence as a matter of law because he testified that he looked, but did not see defendant’s approaching taxicab. Judgment reversed on the law and new trial granted, with costs to appellant to abide the event. In our opinion, the questions of negligence and contributory negligence were questions of fact for the jury. Nolan, P. J., Wenzel, MacCrate, Beldoek and Murphy, JJ., concur.